The sureties were not discharged. There was no valid
agreement for the extension of the time of payment. There was no payment of any sum which the party paying was not obliged to pay. The performance of an unqualified legal obligation by payment of part of a sum due upon a note, is not a valid consideration for the extension of payment of the remainder.
The written agreement shows no legal ground for a valid extension of payment. That agreement probably concludes the parties. They have put their contract in writing, and ought to be bound by it.
But even if the parol proof of consideration is admissible, it makes out no valid consideration for the extension of time. It merely shows that the debtor altered his mind about the mode of applying the payments, influenced, it may be, by the persuasions of the creditor, but not surrendering any legal right for any consideration paid. The proof does not come up to the offer. The extension of time was not purchased by the change in the application of the payments. If it had been, I am not prepared to say that such a change, where both debts were over-due, would be a sufficient consideration for a valid agreement to extend the time of payment. The judgment should be affirmed.
Judgment affirmed. *Page 497